Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment including amended claims filed on 08/12/2021 has been entered.
Claims 1-20 have been examined.
Response to Arguments
Applicant’s arguments, filed on 08/12/2021 with respect to claims have been fully considered and are persuasive.  The claim rejections under 35 U.S.C 103 for claims 1-12 and 14-17 have been withdrawn.
Claim 13 is cancelled.
The applicant has omitted previous claims 18-20 in the amended filed on 08/12/2021. The applicant did not cancel claims 18-20 in the amended filed on 08/12/2021 and did not argue for claims 18-20. The examiner has maintained the claim rejections under 35 U.S.C 103 for previous claims 18-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 
HAO et al. (US 20170089978 A1, “INTEGRATED CIRCUIT WITH SECURE SCAN ENABLE”) in view of Mikami (US 20080270859 A1, “Scan test circuit and scan test control method”) and 
Kayukawa et al. (US 20040153801 A1, “Semiconductor integrated circuit and method for testing same”).

As per claim 18, HAO et al. teach a method of performing a secure scan test of an integrated circuit (paragraph 20, a method of scan-testing an IC that can be used to inhibit or avert security breaches), the integrated circuit comprising a secure domain comprising flip-flops that contain confidential or proprietary information (fig.1, paragraph 23, the scan chain 120 is a "security-related" scan chain because, in operation, some or all of the flip-flops therein can receive or store security-related data) the method comprising: asserting a SCAN_TEST_EN signal to place the integrated circuit in test mode (paragraph 24, asserting SCAN_ENABLE signals), wherein the assertion of the SCAN_TEST_EN issues a reset to the flip-flops in the secure domain (paragraph 48, a security reset occurs when the SCAN_ENABLE signal is asserted); inputting the desired test mode by presenting data to the integrated circuit (paragraph 24, the SCAN_MODE and SCAN_ENABLE signals are asserted, the scan chains receive data through the scan ports); and performing the scan test after the desired test mode is stored (paragraph 20, scan testing an IC; paragraph 22, asserting the SCAN_MODE).
However HAO et al. do not explicitly teach a scan configuration circuit that selects a desired test mode configuration; storing the desired test mode in the scan configuration circuit by asserting a SCAN_TST_UPDATE signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HAO et al.’s Patent Application Publication with the teachings of Mikami by including additionally a scan configuration circuit that selects a desired test mode configuration; storing the desired test mode in the scan configuration circuit by asserting a SCAN_TST_UPDATE signal.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform a desired scan test for the integrated circuit.
HAO et al. and Mikami do not explicitly teach that the assertion of the 
SCAN_TST_UPDATE signal also terminates the reset to the flip-flops in the secure domain.
Kayukawa et al. in an analogous art teach that the assertion of the SCAN_TST_UPDATE signal also terminates the reset to the flip-flops in the secure domain (paragraph 34, flip-flops constituting a scan chain are reset when scan testing is initiated (terminates the reset) by a mode signal; scan operations are initiated in a state where no data is left behind in the flip-flops.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HAO et al.’s Patent Application Publication and Mikami’s Patent Application Publication with the teachings of Kayukawa et al. by including additionally the assertion of the SCAN_TST_UPDATE signal also terminates the reset to the flip-flops in the secure domain.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over HAO et al. (US 20170089978 A1, “INTEGRATED CIRCUIT WITH SECURE SCAN ENABLE”), Mikami (US 20080270859 A1, “Scan test circuit and scan test control method”) and Kayukawa et al. (US 20040153801 A1, “Semiconductor integrated circuit and method for testing same”) as applied to claim 18 above, and further in view of Schmitz (US 20190384735 A1, “CONCATENATED TWO-WIRE DATA BUS”).

As per claim 19, HAO et al., Mikami and Kayukawa et al. substantially teach the claimed invention described in claim 18 (as rejected above).
However HAO et al., Mikami and Kayukawa et al. do not explicitly teach that the scan configuration circuit comprises a scan configuration shift register and a scan configuration shadow register, and the desired test mode is input by presenting the data via a SCAN_IN signal and pulsing a SCAN_CLK signal to shift the data into the scan configuration shift register; and wherein asserting the SCAN_TST_UPDATE signal clocks data from the scan configuration shift register to the scan configuration shadow register.
Schmitz in an analogous art teaches that the scan configuration circuit comprises a scan configuration shift register and a scan configuration shadow register (paragraph 25, the shift register, the shadow register), and the desired test mode is input by presenting the data via a SCAN_IN signal and pulsing a SCAN_CLK signal to shift the data into the scan configuration shift register; and wherein asserting the SCAN_TST_UPDATE signal clocks data from the scan configuration shift register to the scan configuration shadow register (paragraph 25, the data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HAO et al.’s Patent Application Publication, Mikami’s  Patent Application Publication and Kayukawa et al.’s Patent Application Publication with the teachings of Schmitz by including additionally that the scan configuration circuit comprises a scan configuration shift register and a scan configuration shadow register, and the desired test mode is input by presenting the data via a SCAN_IN signal and pulsing a SCAN_CLK signal to shift the data into the scan configuration shift register; and wherein asserting the SCAN_TST_UPDATE signal clocks data from the scan configuration shift register to the scan configuration shadow register.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to move data to the scan configuration shadow register.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over HAO et al. (US 20170089978 A1, “INTEGRATED CIRCUIT WITH SECURE SCAN ENABLE”), Mikami (US 20080270859 A1, “Scan test circuit and scan test control method”) and Kayukawa et al. (US 20040153801 A1, “Semiconductor integrated circuit and method for testing same”) as applied to claim 18 above, and further in view of Swoboda (US 20100223519 A1, “COMPACT JTAG ADAPTER”).

As per claim 20, HAO et al., Mikami and Kayukawa et al. substantially teach the claimed invention described in claim 18 (as rejected above).

However HAO et al., Mikami and Kayukawa et al. do not explicitly teach using single wire debug (SWD) mode or JTAG/IJTAG mode.
Swoboda in an analogous art teaches using single wire debug (SWD) mode or JTAG/IJTAG mode (paragraph 1054, the single-wire debug (SWD).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HAO et al.’s Patent Application Publication, Mikami’s  Patent Application Publication and Kayukawa et al.’s Patent Application Publication with the teachings of Swoboda by including additionally using single wire debug (SWD) mode or JTAG/IJTAG mode.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to conduct scan testing for the integrated circuit.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent claim 1, the prior arts of record do not teach a scan configuration circuit that selects a desired test mode configuration; a SCAN_TEST_EN signal that denotes that the integrated circuit is in a test mode; a SCAN_TST UPD signal that is used to store the desired test mode configuration in the scan configuration circuit; and a secure domain protection circuit, wherein the secure domain protection circuit issues a reset to the flip-flops in the secure 
Thus, claim 1 is allowable over the prior arts of record. Claims 2-8 are allowed because of the combination of additional limitations and the limitations listed above.

Claims 9-12 and 14-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent claim 9, the prior arts of record do not teach a first signal that denotes that the integrated circuit is in a test mode; a second signal, wherein the second signal is used to capture a mode of testing to be performed; and a secure domain protection circuit, wherein the secure domain protection circuit issues a reset to the flip-flops in the secure domain during a time interval between an assertion of the first signal and an assertion of the second signal.
Thus, claim 9 is allowable over the prior arts of record. Claims 10-12 and 14-17 are allowed because of the combination of additional limitations and the limitations listed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chakravarty et al. (US 20130111285 A1, publication date: May 2, 2013) disclose that an integrated circuit comprises scan test circuitry and additional circuitry subject to testing utilizing the scan test circuitry. The scan test circuitry comprises at least one scan chain having a plurality of scan cells, with the scan chain being configured to operate as a serial shift register in a scan shift mode of operation and to capture functional data from at least a portion of the additional circuitry in a functional mode of operation. At least a given one of the scan cells of the scan chain comprises multiplexing circuitry configured to select one of multiple data lines of the scan cell for application to a functional output of the scan cell. For example, the multiplexing circuitry may comprise an output multiplexer configured to select between data outputs of 

Pandey (US 20090187801 A1, publication date: July 23, 2009) discloses a method and a system to perform at-speed scan testing of a digital integrated circuit chip. The digital integrated circuit chip is segmented into a plurality of segments wherein each segment comprises a signal conditioning circuitry. In a representative embodiment, the signal conditioning circuitry conditions and/or regenerates a scan enable control signal used to select either a scan-shift or capture mode during scan testing of the digital integrated circuit chip. In a representative embodiment, the method comprises dividing a scan chain into multiple segments and positioning a conditioning circuitry within each of the segments (abstract).

Ichikawa (US 7155643 B2, Date issued: December 26, 2006) discloses that a semiconductor integrated circuit includes a memory which has redundant lines for repair in both a column direction and a row direction. A test pattern generating section generates a specific test pattern for the memory. A comparing section reads an output from the memory to judge whether or not a fault cell exists in the memory and outputs a signal which shows existence or nonexistence of a faulty cell. The circuit includes a first data storage section, which operates in a first test mode for a test of the memory and a second test mode for a scan test, and a second data storage section which receives an output signal of the comparing section to store a state of presence or absence of a failure corresponding to the existence or nonexistence of the faulty cell. A repair judging section receives an input to the first data storage section and an output of retained contents in the first data storage section and judges that the memory is repairable. When the second data storage section is in a state where the failure exists, the first data storage section holds the data retained in the first data storage section (abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111